Citation Nr: 0207757	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected allergic rhinitis from June 7, 1993 to March 31, 
1994.

2.  Evaluation of service-connected allergic rhinitis, rated 
as 10 percent disabling from March 31, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 RO rating decision 
that granted service connection for allergic rhinitis and 
assigned a noncompensable rating from June 7, 1993.  
Subsequently, by an April 1995 RO rating action, a 10 percent 
rating was awarded, effective from March 31, 1994.  This case 
was previously before the Board in March 1997 when it was 
remanded for additional development.  The Board also 
dismissed other issues as not being on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  As noted above, the rating for the service-connected 
allergic rhinitis was increased during the pendency of this 
appeal, which resulted in a "staged" rating--a 
noncompensable rating from June 7, 1993, and a 10 percent 
rating from March 31, 1994.  Fenderson, supra.  Therefore, 
consideration of the veteran's allergic rhinitis claim must 
now include consideration of whether a compensable evaluation 
is warranted from June 7, 1993 to March 31, 1994, and whether 
an evaluation higher than 10 percent is warranted from March 
31, 1994.  Id.

The Board notes that in a June 2000 statement, the veteran's 
representative raised the issues of entitlement to service 
connection for deviation of the nasal septum, and entitlement 
to service connection for chronic sphenoid sinusitis.  Such 
questions have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action. 


FINDING OF FACT

Throughout the period of the veteran's claim, his allergic 
rhinitis has been manifested by secretion, mild crusting, and 
obstruction; he does not have moderate crusting and ozena, 
atrophic changes, massive crusting and marked ozena with 
anosmia; nor does he have polyps. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating of 10 percent for allergic rhinitis have been met for 
the period from June 7, 1993 to March 31, 1994.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97 (Diagnostic Code 6501) 
(1996).

2.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for allergic rhinitis have not 
been met from March 31, 1994.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97 (Diagnostic Code 6501) (1996); 
38 C.F.R. § 4.97 (Diagnostic Code 6522) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration of 
the veteran's allergic rhinitis claim must now include 
consideration of whether a compensable evaluation is 
warranted from June 7, 1993 to March 31, 1994, and whether an 
evaluation higher than 10 percent is warranted from March 31, 
1994.

In the veteran's case, pertinent evidence of record includes 
the veteran's service medical records.  In June 1977, the 
veteran's nose was grossly edematous.  The veteran also had 
moderate serous rhinorrhea.  He was diagnosed with allergic 
rhinitis.  In February 1978, the veteran had nasal polyps, 
and was diagnosed with bronchitis.  In May 1978, the veteran 
was sent to an ear, nose, and throat physician by a 
physician's assistant in order to determine whether he had 
polyps.  Upon examination by a physician, the veteran was 
diagnosed with enlarged adenoids with secondary chronic 
rhinitis.  In January 1986, the veteran was found to have 
increased nasal mucosa. 

The veteran was afforded a VA examination in October 1993.  
Examination of the nose was within normal limits.  The 
veteran was diagnosed with intermittent allergic rhinitis for 
about 20 years, manifested by intermittent problems with 
nasal congestion.  

The veteran was afforded a VA examination in November 1994.  
The examiner noted that the veteran's nose did not drain, and 
he did not have to blow his nose.  He was diagnosed with 
intermittent allergic rhinitis for the last 20 years 
characterized by a clogged nose.

VA treatment records reveal that in January 1995, the veteran 
was seen for rhinitis.  Upon examination, the veteran had 
concha bullosa on the right, but his nose was otherwise 
clear.

The veteran testified at a RO hearing in March 1995 that he 
constantly had trouble with his rhinitis.  

Also of record is a March 1995 report from a private 
physician.  The physician indicated that the veteran had 
minimal crusting and debris coating the turbinates.  Partial 
bilateral mild obstruction was present.  There was no 
evidence of polyps in either nasal cavity.  A full diagnostic 
rhinolaryngoscopy was performed, which revealed that the 
nasal airways were patent, more so on the right than the 
left. The examiner's impression was of allergic versus 
perennial rhinitis.  

Pursuant to the Board's remand, a VA examination was 
performed in June 1997.  Upon examination, other than some 
mild hypertrophy of the inferior medial turbinates, and some 
generalized nasal congestion, the nose examination was within 
normal limits.  

In addenda dated in February 1998 and October 1999, the VA 
examiner indicated that the veteran had allergic rhinitis.  
However, the examiner suspected that the veteran probably had 
both allergic and non-allergic rhinitis.  The examiner found 
that the veteran had no evidence of nasal polyps.  He 
believed that the veteran had less than 50 percent 
obstruction on both the left and right sides of the nose.   

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised, effective 
October 7, 1996.  61 Fed. Reg. 46,720 (1996).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent expressed 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  As this case has been pending since 
June 1993, the veteran's claim for a higher initial 
disability rating for allergic rhinitis will be considered 
under the criteria in effect prior to and after October 7, 
1996.  However, the new regulations cannot be applied prior 
to their effective date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002).

The veteran's service-connected allergic rhinitis was 
initially evaluated in accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996), which provided that a 10 percent 
evaluation was warranted when there was definite atrophy of 
the intranasal structure and moderate secretion.  38 C.F.R. 
§ 4.97 (Diagnostic Code 6501) (1996).  A 30 percent 
evaluation was warranted for moderate crusting and ozena, 
atrophic changes.  Id.  A 50 percent evaluation was warranted 
for massive crusting and marked ozena, with anosmia.  Id.   

Effective from October 7, 1996, the rating criteria changed, 
and allergic rhinitis was rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which provides for a 10 percent 
evaluation upon a showing that the claimant is without polyps 
and with greater than 50 percent obstruction of nasal 
passages on both sides, or complete obstruction of one side.  
38 C.F.R. § 4.97 (Diagnostic Code 6522) (2001).  If polyps 
are present, a 30 percent evaluation is warranted.  Id.  (The 
veteran was provided with the amended rating criteria in a 
supplemental statement of the case dated in March 2002.)

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board finds that a 10 percent rating for the 
veteran's service-connected allergic rhinitis is warranted.  
This is true whether his disability is evaluated under the 
old or the new criteria.  38 C.F.R. § 4.97 (Diagnostic Code 
6501) (1996) and 38 C.F.R. § 4.97 (Diagnostic Code 6522) 
(2001).  This is also so throughout the pendency of the 
claim.  Fenderson, supra.

Evaluation from June 7, 1993 to March 31, 1994

As the veteran's disability has been rated as noncompensably 
disabling from June 7, 1993, and as 10 percent disabling from 
March 31, 1994, the Board has considered the application of 
different ratings for different periods of time, as required 
by Fenderson.  However, the evidence indicates that the 
veteran has complained of the same symptomatology and has had 
similar manifestations of his allergic rhinitis throughout 
the pendency of his appeal; that is, the evidence does not 
indicate that the veteran's disability worsened in about 
March 1994, nor did the veteran have a period of 
significantly less disability prior to March 1994.  That is, 
as the veteran had symptomatology reflecting a 10 percent 
disability rating under the old criteria, namely secretion, 
prior to March 1994, there is no basis in the record for 
assigning different ratings for different periods since June 
1993.  As such, and with application of the benefit-of-the-
doubt doctrine in the veteran's favor, the Board finds that a 
10 percent rating for the veteran's service-connected 
allergic rhinitis is warranted under the old criteria since 
June 7, 1993.  38 C.F.R. § 4.97 (Diagnostic Code 6501) 
(1996).  (As stated earlier, the new regulations cannot be 
applied prior to their effective date, in this case, October 
1996.  Only the old regulations can be applied for this time 
period.  38 U.S.C.A. § 5110.)

As to whether the veteran's service-connected allergic 
rhinitis is disabling to the level of 30 percent or more for 
the period from June 7, 1993 to March 31, 1994, under the old 
criteria, the Board finds that it is not.  A rating in excess 
of 10 percent is not warranted prior to March 31, 1994 
because the evidence of record does not indicate that the 
veteran had moderate crusting and ozena, atrophic changes.  
Additionally, there is no indication that the veteran had 
massive crusting and marked ozena, with anosmia.  Although 
some crusting was noted, this was found to be minimal.  As 
such, a rating in excess of 10 percent is not warranted under 
the old criteria for the period from June 7, 1993 to March 
31, 1994.  38 C.F.R. § 4.97 (Diagnostic Code 6501) (1996).   

Evaluation from March 31, 1994

Upon reviewing both the old and the new rating criteria in 
relation to the evidence, the Board finds that the veteran's 
disability picture is best characterized by the currently 
assigned 10 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a higher initial disability evaluation from March 31, 
1994.  38 C.F.R. § 4.97 (Diagnostic Code 6501) (1996) and 
38 C.F.R. § 4.97 (Diagnostic Code 6522) (2001). 

The Board notes that the evidence of record indicates that 
the veteran has experienced secretion, with some mild 
crusting.  Additionally, the record indicates that the 
veteran has had partial obstruction of his nasal passages.  
Therefore, under such circumstances, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 10 percent rating under both the old and the 
new rating criteria for allergic rhinitis.  38 C.F.R. § 4.97 
(Diagnostic Code 6501) (1996) and 38 C.F.R. § 4.97 
(Diagnostic Code 6522) (2001).

As to whether the veteran's service-connected allergic 
rhinitis is disabling to the level of 30 percent or more 
under the old or the new criteria, the Board finds that it is 
not.  A rating in excess of 10 percent is not warranted under 
the old criteria because the evidence of record does not 
indicate that the veteran had moderate crusting and ozena, 
atrophic changes.  Additionally, there is no indication that 
the veteran had massive crusting and marked ozena, with 
anosmia.  As noted above, while some crusting was noted, this 
was found to be minimal.  As such, a rating in excess of 10 
percent is not warranted under the old criteria.  38 C.F.R. 
§ 4.97 (Diagnostic Code 6501) (1996).   

Additionally, a rating in excess of 10 percent is not 
warranted under the new criteria as the veteran has not been 
diagnosed with polyps.  Although some polyps were noted in 
the veteran's service medical records, the Board notes that 
these polyps were associated with bronchitis, not with 
allergic rhinitis.  Additionally, although a physician's 
assistant noted that the veteran might have had some polyps 
in May 1978, upon further examination by a physician, 
enlarged adenoids were diagnosed instead.  Moreover, the most 
recent examinations of record indicate that the veteran does 
not have polyps.  As such, a rating in excess of 10 percent 
is not warranted under the new criteria.  38 C.F.R. § 4.97 
(Diagnostic Code 6522) (2001).

Since the veteran has not been awarded entitlement to service 
connection for bacterial rhinitis or Granulomatous rhinitis, 
consideration under other rating criteria that relate to 
rhinitis, such as 38 C.F.R. § 4.97, Diagnostic Codes 6523 and 
6524 (2001), is not warranted.  

Additionally, the Board notes that the veteran's 
representative argues that given the evidence of record, as 
well as the recent changes in the rating criteria, the 
veteran's disability should be rated as a deviated nasal 
septum with chronic sphenoid sinusitis, under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502-6514 (2001).  However, the 
Board notes that although the evidence of record indicates 
that the veteran suffers from a deviation of the septum, as 
well as sinusitis, he was not granted entitlement to service 
connection for either of these disabilities.  Moreover, while 
the veteran's disability, allergic rhinitis, was formerly 
rated as rhinitis, atrophic, chronic, under the old rating 
criteria, the new rating criteria specifically contemplate 
allergic rhinitis. 38 C.F.R. § 4.97 (Diagnostic Code 6501) 
(1996) and 38 C.F.R. § 4.97 (Diagnostic Code 6522) (2001).  
Therefore, as the veteran's service-connected disability, 
allergic rhinitis, is specifically contemplated by the rating 
criteria, a rating under an analogous code is inappropriate.  
38 C.F.R. § 4.20 (2001) (to rate by analogy, the condition 
must be unlisted in the rating schedule).  

Indeed, it is both the old and the new criteria for the 10 
percent rating that specifically refer to symptomatology akin 
to that experienced by the veteran-problems with allergic 
rhinitis, secretion, obstruction, etc.  Consequently, the 
Board finds that his symptoms are best represented by the 
criteria for a 10 percent rating.  38 C.F.R. § 4.97 
(Diagnostic Code 6501) (1996) and 38 C.F.R. § 4.97 
(Diagnostic Code 6522) (2001).  This is so throughout the 
pendency of the claim.  Fenderson, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned an increased rating.  See 38 C.F.R. § 4.1 
(2001).  At present, however, there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim for an rating in excess of 10 percent from March 31, 
1994, the benefit-of-the-doubt doctrine is not applicable, 
and the claim, to this extent, must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claim for higher initial disability 
ratings.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



								(Continued on next 
page)

ORDER

A 10 percent rating for service-connected allergic rhinitis 
from June 7, 1993 to March 31, 1994, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 

A disability rating in excess of 10 percent for service-
connected allergic rhinitis from March 31, 1994, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

